COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Bray
Argued by teleconference


COMMONWEALTH OF VIRGINIA
                                             MEMORANDUM OPINION * BY
v.             Record No. 0178-98-2           JUDGE LARRY G. ELDER
                                                 AUGUST 4, 1998
EDWARD LEE DOUGLAS, JR.


               FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                          Timothy J. Hauler, Judge
               Marla Graff Decker, Assistant Attorney
               General (Mark L. Earley, Attorney General, on
               brief), for appellant.

               Christopher C. Booberg (Michael Morchower;
               Morchower, Luxton and Whaley, on brief), for
               appellee.



        The Commonwealth appeals a pretrial order of the trial court

suppressing evidence obtained during a stop of a car driven by

Edward Lee Douglas, Jr. (defendant).      It contends the trial court

erred when it concluded there were no exigent circumstances

justifying the stop and search of defendant's car without a

warrant.      For the reasons that follow, we reverse and remand.

        Defendant was indicted for possessing cocaine with intent to

distribute in violation of Code § 18.2-248.       Prior to his

scheduled trial, he moved to suppress all of the evidence

obtained during a search of his car that occurred on April 4,

1997.       Defendant argued that both the initial stop and subsequent

        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
search of his car were conducted without probable cause.

Following a hearing, the trial court granted defendant's motion

to suppress, reasoning that "there are no exigent circumstances

in this case which brings into play any of the parameters of the

automobile stop cases . . . ."

     Although the Fourth Amendment generally requires that

"searches be conducted pursuant to a warrant issued by an

independent judicial officer," one of the specifically

established and well-delineated exceptions to this requirement is

the so-called "automobile exception."    California v. Carney, 471
U.S. 386, 390, 105 S. Ct. 2066, 2068, 85 L. Ed. 2d 406 (1985); see

also California v. Acevedo, 500 U.S. 565, 580, 111 S. Ct. 1982,

1991, 114 L. Ed. 2d 619 (1991).    Under this exception, "a

warrantless search of an automobile, based upon probable cause to

believe that the vehicle contained evidence of crime in the light

of an exigency arising out of the likely disappearance of the

vehicle, [does] not contravene the Warrant Clause of the Fourth

Amendment."   Acevedo, 500 U.S. at 569, 111 S. Ct. at 1986 (citing

Carroll v. United States, 267 U.S. 132, 158-59, 45 S. Ct. 280,

287, 69 L. Ed. 543 (1925)).   The "ready mobility" of an automobile

provides all the exigent circumstances necessary to justify a

warrantless search of its interior, as long as there is probable

cause to search.   The capacity of an automobile to be quickly

moved "'creates circumstances of such exigency that, as a

practical necessity, rigorous enforcement of the warrant




                                  2
requirement is impossible.'"    Carney, 471 U.S. at 391, 105 S. Ct.

at 2069 (citation omitted).    Thus, as the Supreme Court recently

emphasized, "[i]f a car is readily mobile and probable cause

exists to believe it contains contraband, the Fourth Amendment

thus permits police to search the vehicle without more."

Pennsylvania v. Labron, 518 U.S. 938, 940, 116 S. Ct. 2485, 2487,

135 L. Ed. 2d 1031 (1996).

     We hold that the trial court erred when it concluded there

were insufficient exigent circumstances to justify the search of

defendant's car under the automobile exception.   The record

clearly indicates that defendant's brown Honda Accord was

operational at the time of the stop.    See Acevedo, 500 U.S. at

569-70, 111 S. Ct. at 1986 (stating that "the existence of

exigent circumstances was to be determined at the time the

automobile is seized").    Because defendant's car was readily

mobile, the "exigent circumstances" prong of the automobile

exception was satisfied, regardless of whether the police had
                                                    1
ample time to obtain a search warrant beforehand.
     We next consider the legality of the stop of defendant and

the search of his car.    Upon appeal from an order granting a

defendant's motion to suppress, the Commonwealth has the burden

     1
      Defendant does not argue that the officers in this case
were not faced with an exigency sufficient to trigger the
application of the automobile exception. Instead, he contends
only that the informant's tip was not sufficiently reliable to
provide the officers with probable cause to stop and search his
vehicle.




                                  3
to show that the trial court's decision was erroneous.     See

Stanley v. Commonwealth, 16 Va. App. 873, 874, 433 S.E.2d 512,

513 (1993).    We review the trial court's findings of historical

fact only for "clear error" and "give due weight to inferences

drawn from those facts by resident judges and local law

enforcement officers."    Ornelas v. United States, 517 U.S. 690,

699, 116 S. Ct. 1657, 1663, 134 L. Ed. 2d 911 (1996).   "[W]e review

de novo the trial court's application of defined legal standards

to the particular facts of a case," including determinations of

reasonable suspicion and probable cause.    Jefferson v.

Commonwealth, 27 Va. App. 1, 11, 497 S.E.2d 474, 479 (1998)

(citing Ornelas, 517 U.S. at 699, 697-98, 116 S. Ct. at 1663,

1662).   Because the record indicates the evidence regarding the

stop and search in this case was fully developed at the hearing

on defendant's motion and is essentially unconflicted 2 and that

the dispositive issues are purely legal ones that we ordinarily

review de novo, we may rule on defendant's motion to suppress

without remanding this case for further consideration by the

trial court.

     "A police officer may stop the driver or occupants of an

automobile for investigatory purposes if the officer has 'a

reasonable articulable suspicion, based upon objective facts,

that the individual is involved in criminal activity.'"     Freeman
     2
      The transcript of the trial court's ruling from the bench
indicates the court deemed credible the testimony of Detective
Orgon and Sergeant Herring.



                                  4
v. Commonwealth, 20 Va. App. 658, 660-61, 460 S.E.2d 261, 262

(1995) (citation omitted).   To determine whether there was a

reasonable suspicion justifying an investigatory stop, we must

examine the totality of the circumstances from the perspective of

a "reasonable police officer with the knowledge, training, and

experience of the investigating officer."    Murphy v.

Commonwealth, 9 Va. App. 139, 144, 384 S.E.2d 125, 128 (1989).

     Information provided by an anonymous or known informant may

establish an articulable, reasonable suspicion for a police

officer to execute a Terry stop if the information possesses
"sufficient 'indicia of reliability.'"    See Alabama v. White, 496
U.S. 325, 328-31, 110 S. Ct. 2412, 2415-16, 110 L. Ed. 2d 301

(1990); Adams v. Williams, 407 U.S. 143, 146-47, 92 S. Ct. 1921,

1923-24, 32 L. Ed. 2d 612 (1972); Bulatko v. Commonwealth, 16 Va.

App. 135, 137, 428 S.E.2d 306, 307 (1993); Beckner v.

Commonwealth, 15 Va. App. 533, 535, 425 S.E.2d 530, 531 (1993).

Specifically, the officer must have some objective basis for

assessing both the informant's personal reliability and "the

reliability of the informant's knowledge of the information

contained in the report."    Beckner, 15 Va. App. at 535-36, 425

S.E.2d at 532.    The indicia of reliability required for an

informant's tip to provide reasonable suspicion to stop a suspect

is less than is required for such a tip to establish probable

cause to search or arrest.    See White, 496 U.S. at 330, 110

S. Ct. at 2416.   When determining whether an informant's tip



                                  5
possessed sufficient indicia of reliability to establish

articulable reasonable suspicion, a court must consider the

totality of the circumstances "taking into account the facts

known to the officers from personal observation, and giving

the . . . tip the weight it deserved in light of its indicia of

reliability . . . ."   Id. at 330-31, 110 S. Ct. at 2416.

     We hold that the stop of defendant in his car did not

violate the Fourth Amendment because the officers involved had a

reasonable articulable suspicion that defendant was in possession

of illegal drugs.   In light of the informant's prior history of

providing reliable information to the police, her purchase of

cocaine from defendant on April 2, and the corroboration by the

police of portions of her tip prior to stopping defendant, we

conclude that the informant's tip contained sufficient indicia of

reliability to justify the officers' reasonable, articulable

suspicion that defendant was in possession of illegal drugs as he

drove into Chesterfield County.   Also, based on the circumstances

regarding the informant's past reliability, defendant's pattern

of arriving at a designated location fifteen-to-twenty minutes

after being contacted, and the fact that defendant was seen

driving into Chesterfield County about fifteen minutes after

Detective Orgon last spoke with the informant, the officers'

conclusion that the informant did, in fact, contact defendant

about purchasing cocaine after Detective Orgon left her presence

was reasonable.



                                  6
     We also hold that, at the scene of the stop, the officers

had probable cause to search defendant's car and were not

required to obtain a warrant before doing so.      The record

established that, following the stop, defendant was removed from

his car and detained next to it.       In "plain view" on the front

passenger seat or console was a small plastic "ziplock" bag that

appeared to contain cocaine.   The observation of this item

provided the officers with probable cause to believe that illegal

drugs would be found inside defendant's vehicle.      Because

defendant's car was readily mobile, the police were justified in

searching the car's interior without obtaining a search warrant.
     For the foregoing reasons, we reverse the trial court's

order suppressing the evidence seized from defendant's car on

April 4, 1997 and remand for further proceedings consistent with

this opinion.

                                             Reversed and remanded.




                                   7
Benton, J., dissenting.


     Counsel for Edward Lee Douglas, Jr. filed a motion to

suppress the evidence gained from a warrantless search of his

automobile.   The motion alleged that "[t]he initial stop of the

motor vehicle was done without probable cause in violation of

Douglas' rights as guaranteed by the Constitutions of the United

States of America and the Commonwealth of Virginia."      Following

the evidentiary hearing, the trial judge granted the motion to

suppress.   On this appeal, the Commonwealth presents the issue

whether "[t]he trial court erred when it ruled that the officers

were required to have a warrant in order to stop and search the

defendant's vehicle."
     "'Ultimate questions of . . . probable cause to make a

warrantless search' involve questions of both law and fact and

are reviewed de novo on appeal."       McGee v. Commonwealth, 25 Va.

App. 193, 197, 487 S.E.2d 259, 261 (1997) (en banc) (citation

omitted).   However, in our review, "we are bound by the trial

[judge's] findings of historical fact unless 'plainly wrong' or

without evidence to support them and we give due weight to the

inferences drawn from those facts by resident judges."       Id. at

198, 487 S.E.2d at 261.

     The evidence proved that when the police stopped the vehicle

they had no information that the informant had contacted Douglas

and arranged for a delivery of cocaine.      Absent that information,

the police had no basis to believe that Douglas had cocaine in




                                   8
his vehicle. The trial judge ruled as follows:
          THE COURT: Well, I'm finding as a matter of
          law there was no exigent circumstances in
          this case, nada, zip. This was not the
          classic case. Telephone call comes in. CFI
          or confidential informant says look, subject
          is moving. He's got ten pounds of dope in
          the trunk of his car. He is going to be
          coming across the Martin Luther King Bridge
          from Petersburg into Colonial Heights. The
          vehicle will be coming in the next ten
          minutes.

               The police go into a flurry of activity.
            Lo and behold, defendant's vehicle is seen as
            described coming into the city and the stop
            is met. Now, those are exigent
            circumstances. You don't have that in this
            case.

     Although I believe the trial judge misspoke when he referred

to the lack of "exigent circumstances," the reasonable inference

to be drawn from his finding is that the police lacked knowledge

that the informant had made the telephone call to Douglas and,

thus, could not have entertained even a reasonable belief that

cocaine was in the vehicle.   The evidence proved that the police

did not know whether the informant had contacted Douglas.

Therefore, the police could not have had a reasonable belief that

Douglas was responding to deliver cocaine.   The police merely

acted upon a hunch.   That hunch did not rise to the level of

reasonable suspicion that a violation of law was occurring.      See

Zimmerman v. Commonwealth, 234 Va. 609, 612, 363 S.E.2d 708, 710

(1988).

     For these reasons, I would affirm the order suppressing the

evidence.



                                  9